Exhibit 10.60

SUBORDINATION AGREEMENT

This SUBORDINATION AGREEMENT (this “Agreement”) is made and effective as of
November 20, 2013 by and between FIRST PHYSICIANS CAPITAL GROUP, INC., a
Delaware corporation (“Debtor”) and the Junior Lenders (as defined below), for
the benefit of each individual or entity that is or becomes a Holder under, and
as defined in, Senior Notes (as defined below) (each, a “Senior Lender,” and
collectively, the “Senior Lenders”).

RECITALS

WHEREAS, concurrently herewith, Debtor is issuing senior promissory notes
(“Senior Notes”) to the Senior Lenders in the aggregate amount of $650,000 (the
“Financing”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Senior Notes;

WHEREAS, Debtor has previously entered into bridge loans with purchasers (the
“Junior Lenders”) in 2009, each pursuant to the terms of and as evidenced by
bridge notes (the “Junior Notes”); and

WHEREAS, to induce the Senior Lenders to participate in the Financing, the
Junior Lenders have agreed to subordinate the Junior Obligations (as defined
below) to the Senior Obligations (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby,
Debtor and the Junior Lender hereby agree as follows:

1. Subordination of Right to Payment. Except as otherwise expressly provided in
this Agreement or as Senior Lenders holding a Required Majority may otherwise
expressly consent to in writing, the payment of the Junior Notes and all other
amounts due in respect thereof, whether accrued or accruing before or after the
commencement of any bankruptcy or insolvency proceeding in respect of Debtor
(collectively, the “Junior Obligations”), shall be subordinated in right of
payment and priority to the payment in full, in cash, of all principal, interest
and other amounts due under the Senior Notes, whether accrued or accruing before
or after the commencement of any bankruptcy or insolvency proceeding in respect
of Debtor (and which, for purposes of this Agreement, shall be deemed to accrue
and to be or become payable as part of the Senior Obligations regardless of
whether a claim therefor is or would be allowed in any such proceeding)
(collectively, the “Senior Obligations”). Furthermore, whether directly or
indirectly, no payments or other distributions whatsoever in respect of any
Junior Note or other Junior Obligation shall be made (whether at stated
maturity, by acceleration or otherwise), nor shall any property or assets of
Debtor be applied to the purchase or other acquisition or retirement of any
Junior Note or other Junior Obligation, until such time as the Senior
Obligations have been indefeasibly paid in full, in cash. Each Junior Lender
will execute such further documents or instruments and take such further action
as the Senior Lenders may reasonably request from time to time to carry out the
intent of this Agreement.

2. Liquidation Event. In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar proceedings relating to Debtor or
to its creditors, as such, or to its property (whether voluntary or involuntary,
partial or complete, and whether in bankruptcy,



--------------------------------------------------------------------------------

insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of Debtor, or any sale of
all or substantially all of the assets of Debtor, or otherwise), the Senior
Obligations shall first be paid in full, in cash, before any Junior Lender shall
be entitled to receive and to retain any payment, distribution, other rights or
benefits with respect to any Junior Note or other Junior Obligation. In order to
enable the Senior Lenders to enforce their rights hereunder in any such action
or proceeding, the Senior Lenders are hereby irrevocably authorized and
empowered in their discretion as attorney in fact for each Junior Lender to make
and present for and on behalf of such Junior Lender such proofs of claims
against the Debtor as the Senior Lenders may deem expedient or proper and to
vote such proofs of claims in any such proceeding and to receive and collect any
and all dividends or other payments or disbursements made thereon in whatever
form the same may be paid or issued and to apply same on account of any of the
Senior Notes. In the event, prior to indefeasible payment, in cash, of the
Senior Obligations, any Junior Lender shall receive any payment with respect to
the Junior Obligations and/or in connection with the enforcement of such Junior
Lender’s rights and remedies against Debtor, whether arising in connection with
the Junior Notes or other Junior Obligations or otherwise, then such Junior
Lender shall forthwith deliver, or cause to be delivered, the same to the Senior
Lenders in precisely the form held by such Junior Lender (except for any
necessary endorsement) and until so delivered the same shall be held in trust by
such Junior Lender as the property of the Senior Lenders.

3. Waiver of Diligence. Each Junior Lender hereby waives all diligence in
collection or protection of or realization upon the Junior Obligations.

4. Limitation of Remedies. No Junior Lender will without the prior written
consent of a Required Majority of the Senior Lenders: (a) attempt to enforce or
collect on any Junior Obligation or any rights in respect of any Junior
Obligation; or (b) commence, or join with any other creditor in commencing, any
bankruptcy, reorganization or insolvency proceedings with respect to Debtor.

5. Rights of Senior Lenders.

a. A Required Majority of the Senior Lenders may, from time to time, at their
sole discretion and without notice to any Junior Lender, take any or all of the
following actions: (i) retain or obtain a security interest in any property to
secure any of the Senior Obligations; (ii) retain or obtain the primary or
secondary obligation of any other obligor or obligors with respect to any of the
Senior Notes; and (iii) extend or renew for one or more periods (whether or not
longer than the original period), alter, increase or exchange, or otherwise
amend all or any of the terms of, any of the Senior Notes, or release or
compromise any obligation of any nature of any obligor with respect to any of
the Senior Obligations.

b. Without limiting the generality of the foregoing, to the extent that, by
reason of its execution and delivery hereof, any Junior Lender is determined to
be entitled to any of the rights or defenses of a surety under applicable law:

i. Each Junior Lender hereby expressly, unconditionally and irrevocably waives
any and all rights and defenses that are or may become available to such Junior
Lender under applicable law, including, without limitation, by reason of
Sections 2787 to 2855, inclusive, of the California Civil Code.

ii. Each Junior Lender represents and warrants to the Senior Lenders that such
Junior Lender has established adequate means of obtaining from Debtor, on a
continuing basis, financial and other information pertaining to the businesses,
operations and condition (financial and

 

2



--------------------------------------------------------------------------------

otherwise) of Debtor and its assets, and such Junior Lender now is and hereafter
will be completely familiar with the businesses, operations and condition
(financial and otherwise) of Debtor and its assets. Each Junior Lender hereby
expressly waives and relinquishes any duty on the part of any Senior Lender
(should any such duty exist) to disclose to such Junior Lender any matter, fact
or thing related to the businesses, operations or condition (financial or
otherwise) of Debtor or its assets, whether now known or hereafter known by such
Senior Lender during the life of this Agreement.

6. Assignment. The Senior Lenders may, from time to time, whether before or
after any discontinuance of this Agreement, without notice to any Junior Lender,
assign or transfer any or all of the Senior Notes; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer of the Senior
Notes, such Senior Notes, together with all related Senior Obligations, shall be
and remain senior to the Junior Obligations for the purposes of this Agreement,
and every immediate and successive assignee or transferee of any Senior Note
shall, to the extent of the interest of such assignee or transferee in the
Senior Note, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were a Senior Lender, as applicable.

7. Amendment. Any term of this Agreement may be amended or waived only upon the
prior written consent of the Debtor, a Required Majority of the Senior Lenders
and the Junior Lenders. Each Senior Lender acknowledges that a Required Majority
of the Senior Lenders will have the right and power to diminish or eliminate all
rights under this Agreement of such Senior Lender.

8. No Prejudicial Effect. The Senior Lenders shall not be prejudiced in their
rights under this Agreement by any act or failure to act of any Junior Lender,
or any noncompliance of any Junior Lender with any agreement or obligation,
regardless of any knowledge thereof which the Senior Lenders may have or with
which the Senior Lenders may be charged; and no action of the Senior Lenders
permitted under this Agreement shall in any way affect or impair the rights of
the Senior Lenders and the obligations of any Junior Lender under this
Agreement.

9. No Waiver. No delay on the part of the Senior Lenders in the exercise of any
right or remedy shall operate as a waiver of such right or remedy, and no single
or partial exercise by the Senior Lenders of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of a Required Majority of
the Senior Lenders. Notwithstanding any right or power of any Junior Lender or
anyone else to assert any claim or defense as to the invalidity or
unenforceability of any obligation owed to the Senior Lenders by Debtor, no such
claim or defense shall affect or impair the agreements and obligations of any
Junior Lender under this Agreement.

10. Bankruptcy. This Agreement shall continue in full force and effect after the
filing of any petition (“Petition”) by or against Debtor under the United States
Bankruptcy Code (the “Code”) and all converted or succeeding cases in respect
thereof. All references herein to Debtor shall be deemed to apply to Debtor as
debtor-in-possession and to a trustee for Debtor. If Debtor shall become subject
to a proceeding under the Code, and if the Senior Lenders shall desire to permit
the use of cash collateral or to provide post-Petition financing from any such
Senior Lender to Debtor under the Code, each Junior Lender agrees as follows:
(1) adequate notice to such Junior Lender shall be deemed to have been provided
for such consent or post-Petition financing if such Junior Lender receives
notice thereof three (3) business days (or such shorter notice as is given to
the Senior Lender) prior to the earlier of (a) any hearing on a request to
approve such post-Petition financing or (b) the date of entry of an order
approving same, and (2) no objection will be raised by any Junior Lender to any
such use of cash collateral or such post-Petition financing from any Senior
Lender.

 

3



--------------------------------------------------------------------------------

11. Notices. All notices, requests, demands and other communications hereunder
shall be in writing to the parties at the addresses set forth below the
recipients’ signature on the signature page hereto, or at such other address as
shall be given in writing by a party to the other party, and shall be deemed to
have been duly given at the earlier of (i) the time of actual delivery, (ii) the
next business day after deposit with a nationally recognized overnight courier
specifying next day delivery, with written verification of receipt, (iii) when
sent by facsimile or electronic mail if receipt is confirmed, or (iv) on the
fifth (5th) business day following the date deposited with the United States
Postal Service, postage prepaid, certified with return receipt requested.

12. Successors; Binding Effect. This Agreement shall be binding upon each Junior
Lender and upon the heirs, legal representatives, successors and assigns of each
Junior Lender. This Agreement and any and all amendments hereto shall bind and
benefit the permitted successors and assigns of the parties (including, without
limitation, any successor corporation to the Debtor).

13. Governing Law; Severability. This Agreement shall be construed and enforced
in accordance with and governed by the internal laws of the State of Delaware,
without regard to choice of law principles that would result in the application
of the laws of another jurisdiction, except to the extent that the validity,
perfection, the effect of perfection or nonperfection, the priority, or the
enforcement, of any security interest granted to Senior Lenders by Debtor is
governed by the laws of another jurisdiction. Except for actions seeking
injunctive relief (which may be brought in any appropriate jurisdiction) suit
under this Agreement shall only be brought in a court of competent jurisdiction
in the State of California, in any county of the State of California in which
venue is proper; provided that, if venue is proper in Los Angeles County,
California, then suit under this Agreement shall only be brought in Los Angeles
County. These choices of venue are intended by the parties to be mandatory and
not permissive in nature, and to preclude the possibility of litigation between
the parties with respect to, or arising out of, this Agreement in any
jurisdiction other than that specified in this Section. Each party waives any
right it may have to assert the doctrine of forum non conveniens or similar
doctrine or to object to venue with respect to any proceeding brought in
accordance with this Section. The provisions of this Section may be enforced by
any court of competent jurisdiction, and the party seeking enforcement shall be
entitled to an award of all costs, fees and expenses, including reasonable
attorneys’ fees and disbursements, to be paid by the party against whom
enforcement is ordered. Wherever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

14. Costs of Enforcement. Junior Lenders, jointly and severally, shall upon
demand pay to the Senior Lenders the amount of any and all reasonable expenses,
including the reasonable fees and expenses of the Senior Lenders’ counsel and of
any experts and agents, which the Senior Lenders may incur in connection with
the exercise or enforcement of any of the rights of the Senior Lenders
hereunder, or (b) the failure by any Junior Lender to perform or observe any of
the provisions hereof, including, without limitation, any such amounts incurred
in connection with any bankruptcy or other similar proceeding in respect of
Debtor.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subordination Agreement has been duly executed by the
parties hereto (through their authorized officers, if applicable), as of the day
and year first above written, which may be executed in several counterparts,
each of which may be executed and delivered via facsimile or PDF electronic
delivery with the same validity as if it were an ink-signed document.

 

“Debtor”

  FIRST PHYSICIANS CAPITAL GROUP, INC.   By:   /s/ Sean Kirrane   Name: Sean
Kirrane, Chief Executive Officer

“Junior Lenders”

  SMP INVESTMENTS I, LLC   By:   /s/ Brian Potiker   Brian Potiker, Chief
Investment Officer   THE CIABATTONI LIVING TRUST DATED AUGUST 17, 2000   By:  
/s/ Anthony J. Ciabattoni   Anthony J. Ciabattoni, Trustee ACKNOWLEDGED AND
AGREED TO BY:    

“Senior Lenders”

  SMP INVESTMENTS I, LLC   By:   /s/ Brian Potiker   Brian Potiker, Chief
Investment Officer   THE CIABATTONI LIVING TRUST DATED AUGUST 17, 2000   By:  
/s/ Anthony J. Ciabattoni   Anthony J. Ciabattoni, Trustee   By:   /s/ William
Houlihan   WILLIAM HOULIHAN, individually   BLUE RIDGE INVESTMENTS, LLC   By:  
/s/ Judith B. Sells   Judith B. Sells, Managing Member

Signature Page to Subordination Agreement]